In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00154-CV
______________________________


DEERE CREDIT, INC., Appellant
 
V.
 
ANN LINDSEY, SECRETARY AND INDIVIDUALLY, Appellee


                                              

On Appeal from the 402nd Judicial District Court
Wood County, Texas
Trial Court No. 2000-522


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION
          Deere Credit, Inc., by and through its attorney of record, has filed a motion asking
this Court to dismiss the appeal.  Pursuant to Tex. R. App. P. 42.1(a)(1), we grant the
motion.
          We dismiss the appeal.
 
                                                                           Donald R. Ross
                                                                           Justice



Date Submitted:      February 23, 2004
Date Decided:         February 24, 2004